DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of Claims 1 – 3 and 5 – 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the term “quickly released” in at least Claims 1 and 5 – 6 is withdrawn in light of the cancellations of Claims 1 and 5 and the amendment to Claim 6.

Allowable Subject Matter
Claims 6 – 10 (renumbered 1 – 5) are allowed.
The following is an examiner’s statement of reasons for allowance:
Liu (U.S. PG Pub 2010/0033471) teach a drive circuit of a display panel (Paragraph 16), comprising: a power circuit (Figure 2, Element Vin), configured to output a power-off signal (Figure 3, Element T2); a pixel control circuit, configured to turn on an active switch (Elements M1_1 - M1_n and M2_1 - M2_n) corresponding to each pixel of the display panel (Paragraph 16) in response to the power-off signal (Element T2) so that charges stored in the display panel (Paragraph 16) during operation is operative to be quickly released (Seen in Figure 3) ensuring normal turn-off of the display panel (Paragraph 16); and a power-off circuit, configured to turn off (Element not labeled, but is the time after T3) the display panel (Paragraph 16)
Lee (U.S. Pub 2012/0113082) teach wherein the circuit control signal (Figure 5, Element 12) comprises a high-level signal (Element Vpos), a low-level signal (Element Vneg) and a circuit switching signal (Element Vint); and
the pixel control circuit comprises: a first logical circuit (Element 52), configured to output a first control signal for turning off the active switch (Elements P1, N1, and N2) corresponding to each pixel (Element Ce) of the display panel (Element 10) when the display panel (Element 10) is working; a second logical circuit (Element 54), configured to output a second control signal for turning on the active switch (Elements P1, N1, and N2) corresponding to each pixel (Element Ce) of the display panel (Element 10) when the display panel (Element 10) is turned off (Figures 6 and 7); and a switching circuit (Element 50), configured to switch between the first logical circuit (Element 52) and the second logical circuit (Element 54), wherein the switching circuit (Element 50) is configured to control the second logical circuit (Element 54) to be switched on to control the active switch (Elements P1, N1, and N2) corresponding to each pixel (Element Ce) to be turned on when the display panel (Element 10) is turned off.
Park (U.S. PG Pub 2006/0290640) teach wherein the first logical circuit (Figure 7, Elements Q2 and R9 – R12) comprises a first resistor (Element R9), a second resistor (Element R10) and a first active switch (Element Q2), wherein one end of the first resistor (Element R9) is connected to (Seen in Figure 7) one end of the second resistor (Element R10), a drain electrode of the first active switch (Element Q2) is connected to a control end of the active switch (Elements Q1 – Q4) corresponding to each pixel of the display panel, a gate electrode of the first active switch (Element Q2) is connected between the first resistor (Element R9) and the second resistor (Element R10), and a source electrode of the first active switch (Element Q2) is connected to the power circuit (Element 52) and to another end of the first resistor (Element R9); the second logical circuit (Elements Q3 and R5 – R8) comprises a third resistor (Element R8), a fourth resistor (Element R5) and a second active switch (Element Q3), wherein one end of the third resistor (Element R8) is connected to (Seen in Figure 7) one end of the fourth resistor (Element R5), a gate electrode of the second active switch (Element Q3) is connected between (Seen in Figure 7) the third resistor (Element R8) and the fourth resistor (Element R5), a drain electrode of the second active switch (Element Q3) is connected to a control end of the active switch (Elements Q1 – Q4) corresponding to each pixel of the display panel, and a source electrode of the second active switch (Element Q3) is connected to a high-level signal VGH (Element VGH); and the switching circuit (Elements Q1 and Q4) comprises a third active switch (Element Q1), a fourth active switch (Element Q4), and a logical power supply VDD (Elements VGH and VGL), wherein a drain electrode of the third active switch (Element Q1) is connected to (Seen in Figure 7) the logical power supply VDD (Elements VGH and VGL), a source electrode of the third active switch (Element Q1) is connected to (Seen in Figure 7) the second resistor (Element R10), and a source electrode of the fourth active switch (Element Q4) is connected to (Seen in Figure 7) the fourth resistor (Element R5); wherein a gate electrode of the fourth active switch (Element Q4) is connected to gate electrode of the third active switch (Element Q1), and a drain of the fourth active switch (Element Q4) is connected to ground GND (Element VGL).
However, the prior art of record fails to teach at least “wherein when the display panel is operating under a normal state, a low voltage level is input to a gate electrode of the third active switch, which is thus turned on so that the logical power supply VDD is communicated with the first logical circuit through the third active switch, the first resistor, and the second resistor, and so a voltage V1 between the first and second resistors is greater than a low-level voltage so that the first active switch is fumed on, and a low-level signal is output through the first active switch; meanwhile, the fourth active switch is turned off, a voltage V2 between the third and fourth resistors is equal to a high-level voltage due to the high-level signal VGH so that the second active switch is also turned off and a high-level signal is not output: and wherein when the display panel is being turned off, a high voltage level is input to the gate electrode of the third active switch, which 1s thus turned off and the voltage V1 is equal to a low-level voltage so that the low-level signal is not able to be output: meanwhile, the fourth active switch is turned on so that V2 is smaller than the high-level voltage because it is pulled down by the ground GND, so that the second active switch is turned on, and the high-level signal VGH is output to the active switch corresponding to each pixel of the display panel, which is turned on accelerating the release of charges stored m the display panel” in combination with the other limitations of former Claims 6, 11, and 17.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625